 1

 2

 3

 4

 5

 6

 7
                                          UNITED STATES DISTRICT COURT
 8
                                      EASTERN DISTRICT OF CALIFORNIA
 9

10
      JERRY DILLINGHAM,                                           Case No. 1:18-cv-00579-LJO-EPG (PC)
11
                             Plaintiff,
12                                                                ORDER RE: PLAINTIFF’S MOTION FOR
                  v.                                              ADMINISTRATIVE RELIEF
13
      F. GARCIA,                                                  (ECF NO. 61)
14
                             Defendant.
15

16

17            Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se1 and in forma pauperis

18   with this civil rights action filed pursuant to 42 U.S.C. § 1983.

19            On July 29, 2019, Plaintiff filed a motion for administrative relief in which he seeks

20   appointment of attorney Christian F. Pereira for purposes of settlement. (ECF No. 61.)

21            Plaintiff’s request is denied as moot because Mr. Pereira has already been appointed to

22   represent Plaintiff for purposes of settlement. (See ECF No. 51 (appointing Christian F. Pereira as

23   Plaintiff’s limited purpose counsel for “the limited purpose of assisting Plaintiff prepare for and

24   participate in a settlement conference, to set a settlement conference, and to stay the case pending

25   the outcome of the settlement conference”).) This limited purpose representation includes the

26   drafting of documents related to the settlement conference, such as Plaintiff’s settlement

27   statement.

28
              1
                Christian Pereira has been appointed as limited purpose counsel to assist Plaintiff with preparing for and
     participating in a settlement conference. (ECF No. 51.)
                                                                 1
1           To the extent Plaintiff is seeking a 30 day continuance of the settlement conference, his

2    request is denied. The settlement conference will proceed as scheduled on August 27, 2019, at

3    9:00 a.m., with Christian F. Pereira representing Plaintiff for purposes of settlement.

4
     IT IS SO ORDERED.
5

6       Dated:     July 31, 2019                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
